In re Disciplinary Board La.St.Bar; — Others); Disciplinary Counsel’s Notice of Discipline Imposed by another Jur.
On the showing made by disciplinary counsel regarding the disciplinary proceedings in the state of Maryland, and considering that respondent was given 30 days to *333respond to disciplinary counsel’s filing, but did not do so, and in light of the provisions of La.Sup.Ct.R. XIX section 21 regarding reciprocal discipline, it is the decision of the Court that the same discipline imposed in Maryland be imposed in Louisiana. Accordingly, it is ordered that the name of Raymond A. Tubman be stricken from the roll of attorneys and his right to practice law in the state of Louisiana revoked. Disbarment ordered.
HALL, J., not on panel.